DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 7/20/22, with respect to claims 1, 3, 8-10, 15 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1, 3, 8-10, 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the prior art of record does not teach or disclose a flexible display panel, comprising: a first flexible substrate and a second flexible substrate, a liquid crystal display layer located in gaps of a plurality of polymer walls, and a black matrix grid located on a side of the second flexible substrate that is in direct contact with the liquid crystal display layer, wherein projection of the plurality of polymer walls are not overlapped with the projection of the black matrix grid, wherein the flexible display panel further comprises a touch layer provided with a touch metal mesh, the projections of the plurality of polymer walls are completely overlapped with a projection of the touch metal mesh, wherein the projection of the black matrix grid is not overlapped with the projection of the touch metal mesh, wherein the plurality of polymer walls comprises a plurality of first polymer walls having a spaced distance between two adjacent first polymer walls being smaller than a side length of a liquid crystal pixel unit, and a plurality of second polymer walls having a spaced distance between two adjacent second polymer walls being small than the side length of the liquid crystal pixel unit, in combination with the remaining features recited in the claim. 
The prior art of Kim (US 2014/0111746 A1 of record) discloses a flexible display panel, comprising: a first flexible substrate and a second flexible substrate, a liquid crystal display layer located in gaps of a plurality of polymer walls, wherein the plurality of polymer walls comprises a plurality of first polymer walls having a spaced distance between two adjacent first polymer walls being smaller than a side length of a liquid crystal pixel unit, and a plurality of second polymer walls having a spaced distance between two adjacent second polymer walls being small than the side length of the liquid crystal pixel unit (Kim, Figure 2; Paragraph 0022). Kim fails to disclose a black matrix grid located on a side of the second flexible substrate that is in direct contact with the liquid crystal display layer, wherein projection of the plurality of polymer walls are not overlapped with the projection of the black matrix grid, wherein the flexible display panel further comprises a touch layer provided with a touch metal mesh, the projections of the plurality of polymer walls are completely overlapped with a projection of the touch metal mesh, wherein the projection of the black matrix grid is not overlapped with the projection of the touch metal mesh. The prior art of Kubota (US 2017/0351141 A1 of record) discloses a display panel comprising a touch metal mesh and a black matrix grid having a particular arrangement (Kubota, Figure 27). However, Kubota also fails to disclose that the black matrix grid is located on a side of the second flexible substrate that is in direct contact with the liquid crystal display layer. Further, Kim and Kubota both discloses a planarization or overcoat layer disposed over the black matrix grid for protection of the substrate and elements. Therefore, it would be unreasonable to modify the disclosure of Kim and Kubota to arrive at the claimed limitation of having a black matrix grid located on a side of the second flexible substrate that is in direct contact with the liquid crystal display layer.
Therefore, Claims 1 and 9 are allowed. Claims 3, 8, 10, and 15 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871